FILED
                             NOT FOR PUBLICATION                              AUG 21 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In re: ARNALDO D’ALFONSO and                     No. 11-60046
LIBUSA D’ALFONSO,
                                                 BAP No. 11-1147
                Debtors,

                                                 MEMORANDUM *
LUISA BERISTAIN,

                Appellant,

  v.

ARNALDO D’ALFONSO; et al.,

                Appellees.



                            Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Dunn, Kirscher, and Markell, Bankruptcy Judges, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Luisa Beristain appeals from the Bankruptcy Appellate Panel’s (“BAP”)

order dismissing her appeal as untimely under Federal Rule of Bankruptcy

Procedure 8002(a). We have jurisdiction under 28 U.S.C. § 158(d). We review de

novo, Wiersma v. Bank of the West (In re Wiersma), 483 F.3d 933, 938 (9th Cir.

2007), and we affirm.

      The BAP properly dismissed the appeal because Beristain filed her notice of

appeal more than fourteen days after entry of the bankruptcy court’s order denying

her motion for a new trial or to alter or amend a judgment. See Fed. R. Bankr. P.

8002(a) & (c) (establishing 14-day time period for filing a notice of appeal from a

bankruptcy court decision and explaining that after the 14-day time period for

filing a notice of appeal has elapsed, a bankruptcy judge may extend the time upon

written motion showing excusable neglect); In re Wiersma, 483 F.3d at 938 (“The

timely appeal requirement is jurisdictional.”); see also Keybar Invs., Inc. v. Cahn

(In re Cahn), 188 B.R. 627, 632 (9th Cir. BAP 1995) (“It is well-settled that failure

to receive notice of entry of judgment or order is not an excuse for an untimely

appeal because it is the party’s affirmative duty to monitor the dockets.”).

      Beristain’s arguments about impediments to filing the notice of appeal are

unpersuasive.

      AFFIRMED.


                                           2                                   11-60046